Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 23, 2021. Claims 2-9, 11-13, 15-16, 18-24 are pending. 

Response to Arguments
Applicant’s arguments filed on March 23, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-13, 15-16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. : US 20050203890 A1) in the view of Bain et al. (Pub. No. : US 20200081818 A1)

As to claim 11 Chen teaches a method for canceling a query, the method comprising: 
detecting, by a computing device, a cancelation of a query for an application that is running, wherein the query is being performed on a database system (Paragraph [0030]: When the cancel query request with the unique identification arrives from the client machine 110, the plug-in application 122 may recognize this request (i.e. detect)); 
processing, by the computing device, the cancellation to determine one or more threads associated with the query (paragraphs [0030], [0032], [0047]-[0048]: In response to this request, the plug-in application 122 may pass the extracted identification to an administration thread 134 of the OM 132 running on the application server 130 (arrow 8). The plug-in application 122 may invoke the cancel query application programming interface (API) provided by the administration thread 134 of the OM 132 with information related to the query to be canceled. In one embodiment, an administrative thread in the OM 132 sends an instruction (arrow 9) to the database 140 to cause the database 140 to cancel the statements related to the query); 
sending, by the computing device, a signal to the one or more threads that are associated with the process to suspend the one or more threads (paragraphs [0030], [0048], [0054]-[0055]: administrative thread in the OM 132 sends an instruction (arrow 9) to the database 140 to cause the database 140 to cancel the statements related to the query); 
calling, by the computing device, one or more signal handlers for the one or more threads (paragraphs [0030], [0048], [0050], [0055]: In response to this request, the plug-in application 122 may pass the extracted identification to an administration thread 134 of the OM 132 running on the application server 130 (arrow 8). The plug-in application 122 may invoke the cancel query application programming interface (API) provided by the administration thread 134 of the OM 132 with information related to the query to be canceled. In one embodiment, an administrative thread in the OM 132 sends an instruction (arrow 9) to the database 140 to cause the database 140 to cancel the statements related to the query).
throwing, by the computing device, an exception by the one or more signal handlers to cancel the query, wherein the exception causes the query to be canceled (paragraphs [0030], [0048], [0054]: stop the query operation from running on a database);
Chen does not explicitly disclose but Bain teaches deferring throwing, by the computing device, an exception and there is no landing pad for the exception (paragraph [0061]-[0062], [0066]: deferred processing can be in response to one or more of a stack overflow, a heap overflow)
changing a return address of a first function in a call stack to a start address of a second function to throw the exception (paragraph [0002]-[0003], [0073]: a call stack for each runtime thread. The call stack is a data structure in an area of computer memory with a fixed origin and a variable size with a boundary. The call stack stores return addresses of calling functions, methods or subroutines and can provide space for local variables, and working storage for calculations). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Chen by adding above limitation as taught by Bain improves the performance of the processor (Bain, paragraph [0065]).

As to claim 2 Chan together with Bain teaches a method according to claim 11. Chen teaches installing the one or more signal handlers for the signal (paragraphs [0030]). 

As to claim 3 Chan together with Bain teaches a method according to claim 11. Chen teaches wherein the one or more signal handlers are specific to the signal (paragraph [0030]). 

As to claim 4 Chan together with Bain teaches a method according to claim 11. Chen teaches suspending execution of the one or more threads associated with the query (paragraph [0054]). 

As to claim 5 Chan together with Bain teaches a method according to claim 11. Chen teaches resuming execution of the process upon canceling the query (paragraph [0056]). 

As to claim 6 Chan together with Bain teaches a method according to claim 11. Chen teaches performing a job upon receiving the signal at the one or more signal handlers (paragraphs [0030], [0054]). 

As to claim 7 Chan together with Bain teaches a method according to claim 11. Chen teaches determining a thread identifier for the cancelation of the query (paragraph [00030]); and determining a thread that is executing the query based on the thread identifier (paragraph [0030]). 

As to claim 8 Chan together with Bain teaches a method according to claim 11. Chen teaches the exception is thrown on the one or more threads (paragraphs [0030], [0054]-[0055]). 

As to claim 9 Chan together with Bain teaches a method according to claim 11. Chen teaches receiving information from the one or more threads indicating that the query has been canceled (paragraph [0057]). 

As to claim 12 Chan together with Bain teaches a method according to claim 11. Chen teaches deferring the throwing of the exception comprises: upon throwing the exception, restoring an original return address of the first function to the call stack (paragraph [0056]). 

As to claim 13 Chan together with Bain teaches a method according to claim 11. Chen teaches throwing the exception does not require code to check for a query cancel flag to cancel the query (paragraph [0056]).

	As to claims 15-16, 18-20, they have similar limitations as of claims 2-9, 12-13 above. Hence, they are rejected under the same rational as of claims 1-13 above.

As to claim 21 Chan together with Bain teaches a method according to claim 20. Bain teaches wherein deferring the throwing of the exception comprises: upon throwing the exception, restoring an original return address of the first function to the call stack (paragraph [0002], [0073]).

As to claim 22 Chan together with Bain teaches a method according to claim 20. Chen teaches operable for: suspending execution of the one or more threads associated with the query (paragraphs [0030], [0048], [0054]-[0055]).

As to claim 23 Chan together with Bain teaches a method according to claim 20. Chen teaches operable for: determining a thread identifier for the cancelation of the query and determining the thread that is executing the query based on the thread identifier (paragraphs [0030], [0032], [0047]-[0048]).

As to claim 24 Chan together with Bain teaches a method according to claim 20. Bain teaches wherein the one or more signal handlers are specific to the signal (paragraph [0061], [0089]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.             
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169